Untermyer, J. (dissenting in part).
In my opinion the petition was properly rejected by the board of elections as to Brick-man, Unger and Kuntz on account of the insufficiency of the authenticating affidavits, which misstated either the address of the witness or the year of last registration. A statement of the address of the authenticating witness as required by section 135 of the Election Law has always been held to be essential to the validity of the petition. (Matter of Lemer v. Cohen, 262 N. Y. 450; Matter *469of Brownell v. Cohen, Id. 707; Matter of Dorsey v. Cohen, 268 id. 620.) A statement of the date and place of last registration is now required by said section (as amd. by Laws of 1935, chap. 955), which amendment became effective on May 16, 1935. (Matter of Padgug v. Board of Elections, City of N. Y., 245 App. Div. 849.) In my opinion a misstatement, however innocent, concerning the address of the authenticating witness or the date of previous registration is more misleading and results in a more serious impairment of the Election Law than the omission of any statement whatever. No doubt the correct facts might have been supplied “ before the expiration of the time fixed by law for the filing of petitions for independent nominations,” for in such a case “ the petitions and new affidavits should be treated as refiled.” (Matter of Orange v. Cohen, 268 N. Y. 481.) But to permit such affidavits^ be considered after the statutory time for the filing of petitions has expired results in granting an extension of time within which nominating petitions may be filed, to the detriment of parties who may desire to make investigation.
I do not understand that Matter of Baum (268 N. Y. 614) is inconsistent with these conclusions. As I read the brief opinion of the court, it decided that the statement of authenticating witnesses, that they had become twenty-one years of age since the previous election and, therefore, had never registered, was a substantial compliance with the requirement concerning the date and place of last registration. (See Matter of Wood v. Board of Elections, 247 App. Div. 322.)
Order modified as indicated in opinion, and as so modified affirmed.